Citation Nr: 1109200	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-35 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Parkinson's disease or olivopontocerebellar degeneration, also claimed as tremors, upper extremities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to March 1986 and from May to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part denied service connection for tremors.

In a May 2008 rating decision, the RO in St. Petersburg, Florida, confirmed the denial of the Veteran's claims and rephrased the issue as service connection for Parkinson's Disease or olivopontocerebellar degeneration.  Jurisdiction of this claim now rests with the Buffalo RO.  

The Board reviewed the claim in March 2010 and remanded it for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran developed tremors in both upper extremities before he was mobilized for active duty in May 2004.  At a VA examination in September 2010, the Veteran reported the onset of his disability in 2002.  

Service treatment records show that the Veteran did not pass his physical examination for deployment in May 2004.  The examiner determined that the Veteran's hand tremors prevented him from completing domestic activities and rendered him not deployable.  See May 2004 Pre-Deployment Health Assessment.  The Veteran was released from active duty the following month.  

The VA examiner determined that the Veteran's disability was incurred in service, because it had begun in 2002 and had "progressively worsened."  It is unclear why the examiner found the disability was related to service.

A determinative issue is whether there was aggravation during active service (i.e., a permanent worsening of Parkinson's disease not due to natural progression of the disease).  See 38 C.F.R. § 3.306.  The examination report does not contain an opinion as to whether the underlying neurological disorder, later classified as Parkinson's disease, was permanently aggravated (as opposed to natural progression) during active duty. 

Although, at the September 2010 VA examination, the Veteran reported the onset of hand tremors sometime in 2002.  A service department record, dated in July 2002, shows that the Veteran reported having bilateral hand tremors for many years.  The examiner noted it could possibly be related to a progressive neurological disorder, such as multiple sclerosis.  It did not presently interfere with military duties. 

The Board finds that a VA medical opinion as detailed below is necessary to address the issue of aggravation of a preexisting disability.  38 C.F.R. § 3.306; Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims file to the examiner who conducted the September 2010 examination for clarification.  The examiner should acknowledge review of the claims folder including this remand.  The examiner should opine as to whether the Veteran's current neurologic disorder, at least as likely as not, had its onset during his periods of active service from November 1985 to March 1986 (or within a year of this service) and May to June 2004. 

If the disability did not have its onset during active service, was the disability aggravated (permanently increase in severity) beyond it natural progress by such service.

All opinions must be supported by a rationale. If the examiner cannot express an opinion without resort to speculation, he or she must so state and further state any unavailable information that would be necessary to formulate a non-speculative opinion. 

The opinions should take into account the Veteran's reports.  If his reports are discounted, the examiner should provide a rationale for doing so.

If the examiner who conducted the September 2010 examination is unavailable, the Veteran should be afforded a new examination to obtain the necessary opinions.

2.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


